Exhibit 10.5

EXECUTION COPY

LIMITED RECOURSE GUARANTY

This GUARANTY (“Guaranty”) is made as of the 12th day of December, 2008, by
Medallion Funding Corp. (the “Guarantor”), in favor of Autobahn Funding Company
LLC, as lender (the “Lender”), and DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main, as agent (the “Agent”), with
respect to that certain Loan and Security Agreement, dated as the date hereof
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among Medallion Taxi Loan Trust III (the “Borrower”), the
Lender and the Agent. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Loan Agreement.

1. Guaranty. (i) For value received and in consideration of any Advance, loan or
financial accommodation of any kind whatsoever heretofore, now or hereafter
made, given or granted to the Borrower by the Lender pursuant to the Loan
Agreement, the Guarantor unconditionally guarantees for the benefit of the
Secured Parties the full and prompt payment when due, whether at maturity or
earlier, by reason of acceleration or otherwise, and at all times thereafter, of
all Secured Obligations now or hereafter existing under the Loan Agreement or
any other Loan Document, whether for principal, interest, fees, expenses or
otherwise, subject to the limit described in paragraph (iv) below.

(ii) At any time after the occurrence of an Event of Default, the Guarantor
shall pay to the Agent, on demand and in immediately available funds, an amount
equal to the Borrowing Base Deficiency at the time such demand is made, as
calculated by the Agent (such calculation to be conclusive and binding absent
manifest error), subject to the limit described in paragraph (iv) below.

(iii) In addition, the Guarantor shall pay to the Agent on demand and in
immediately available funds an amount equal to all reasonable fees, costs and
expenses (including, without limitation, all court costs and attorneys’ and
paralegals’ fees, costs and expenses) paid or incurred by the Agent or the
Lender in: (1) endeavoring to collect all or any part of the Guarantor Payment
Amount from, or in prosecuting any action against, the Guarantor relating to
this Guaranty or the transactions contemplated hereby; (2) taking any action
with respect to any security or collateral securing the Guarantor’s obligations
hereunder; or (3) preserving, protecting or defending the enforceability of, or
enforcing, this Guaranty or its rights hereunder. In addition, the Guarantor
further agrees to pay to the Agent and the Lender and reimburse the Agent and
the Lender for, on demand and in immediately available funds, interest on any
amount due hereunder, from the date of demand under this Guaranty until paid in
full at the Default Funding Rate.

(iv) Notwithstanding the foregoing, the aggregate payments made by the Guarantor
hereunder (including amounts paid pursuant to paragraphs (i) and (ii) above but



--------------------------------------------------------------------------------

excluding amounts paid pursuant to paragraph (iii) above) shall not exceed the
least of (x) 5% of the aggregate Net Principal Balance of the Medallion Loans
included in the Collateral at the time of the related Event of Default, (y) 5%
of the Maximum Facility Amount and (z) 10% of the aggregate outstanding
principal balance of the Advances at the time of the related Event of Default
(any such payment due from the Guarantor hereunder in respect of a Borrowing
Base Deficiency being a “Guarantor Payment Amount”).

(v) The Guarantor hereby agrees that this Guaranty is an absolute guaranty of
payment and is not a guaranty of collection.

2. Obligations Unconditional. The Guarantor hereby agrees that its obligations
under this Guaranty shall be unconditional, irrespective of:

(i) the validity, enforceability, avoidance or subordination of any of the
Secured Obligations or any of the Loan Documents;

(ii) the absence of any attempt by, or on behalf of, the Lender or the Agent to
collect, or to take any other action to enforce, all or any part of the Secured
Obligations whether from or against the Borrower, any other guarantor of the
Secured Obligations or any other party;

(iii) the election of any remedy by, or on behalf of, the Lender or the Agent
with respect to all or any part of the Secured Obligations;

(iv) the waiver, amendment, consent, extension, forbearance or granting of any
indulgence by, or on behalf of, the Lender or the Agent with respect to any
provision of any of the Loan Documents;

(v) the failure of the Lender or the Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Secured Obligations or any rights as against any other
guarantor of the Secured Obligations or any release of any collateral security
for or release of any other guarantor in respect of the Secured Obligations;

(vi) the election by, or on behalf of, the Lender or the Agent, in any
proceeding of the Borrower instituted under Chapter 11 of Title 11 of the United
States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application
of Section 1111(b)(2) of the Bankruptcy Code;

(vii) any borrowing or grant of a security interest by the Borrower, as a
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(viii) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Lender or the Agent against the Borrower for
repayment of all or any part of the Secured Obligations, including any amount
due hereunder;

(ix) any actual or alleged fraud by any party (other than the Lender or the
Agent); or

 

2



--------------------------------------------------------------------------------

(x) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of the Borrower or a guarantor (other than the defense of
payment or performance).

3. Representations, Warranties and Covenants of the Guarantor.

(i) Representations and Warranties. The Guarantor hereby remakes the
representations and warranties made by it in the Purchase Agreement.

(ii) Covenants. Until the Final Payout Date, the Guarantor agrees that it will
perform and observe each of the covenants and agreements required to be
performed or observed by it pursuant to the Loan Agreement and the other Loan
Documents.

4. Enforcement; Application of Payments. Upon the occurrence of an Event of
Default, the Agent may proceed directly and at once, without notice, against the
Guarantor to obtain performance of and to collect and recover the full amount,
or any portion, of the Guarantor Payment Amount, without first proceeding
against the Borrower, any other guarantor or any other party, or against any
security or collateral for the Secured Obligations. Subject only to the terms
and provisions of the Loan Agreement, the Agent shall have the exclusive right
to determine the application of payments and credits, if any, from the
Guarantor, the Borrower, any other guarantor or from any other party on account
of the Secured Obligations or any other liability of the Guarantor to the
Secured Parties.

5. Waivers. (i) The Guarantor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of receivership or
bankruptcy of the Borrower, protest or notice with respect to the Secured
Obligations, all setoffs and counterclaims and all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Guaranty, the benefits of all
statutes of limitation, and all other demands whatsoever (and shall not require
that the same be made on the Borrower as a condition precedent to the
Guarantor’s obligations hereunder), and covenants that this Guaranty will not be
discharged, except by complete payment (in cash or as otherwise agreed by the
Agent) of the Secured Obligations or the Guarantor Payment Amount. The Guarantor
further waives all notices of the existence, creation or incurring of new or
additional indebtedness arising from additional Advances extended to the
Borrower pursuant to the Loan Agreement, and also waives all notices that the
principal amount, or any portion thereof, and/or any interest on any instrument
or document evidencing all or any part of the Secured Obligations is due,
notices of any and all proceedings to collect from the maker, any endorser or
any other guarantor of all or any part of the Secured Obligations, or from any
other party, and, to the extent permitted by law, notices of exchange, sale,
surrender or other handling of any security or collateral given to the Agent to
secure payment of all or any part of the Secured Obligations.

(ii) The Agent is hereby authorized, without notice or demand and without
affecting the liability of the Guarantor hereunder, from time to time, (a) with
the agreement of the Borrower (if such agreement is required), to renew, extend,
accelerate or otherwise change the time for payment of, or other terms relating
to, all or any part of the Secured Obligations, or to otherwise modify, amend or
change the terms of any of the Loan Documents; (b) to accept partial payments on
all or any part of the Secured Obligations; (c) to take and hold security or

 

3



--------------------------------------------------------------------------------

collateral for the payment of all or any part of the Secured Obligations, this
Guaranty, or any other guaranties of all or any part of the Secured Obligations
or other liabilities of the Borrower, (d) to exchange, enforce, waive and
release any such security or collateral; (e) to apply such security or
collateral and direct the order or manner of sale thereof as in its discretion
it may determine; and (f) to settle, release, exchange, enforce, waive,
compromise or collect or otherwise liquidate all or any part of the Secured
Obligations, this Guaranty, any other guaranty of all or any part of the Secured
Obligations, and any security or collateral for the Secured Obligations or for
any such guaranty. Any of the foregoing may be done in any manner, without
affecting or impairing the obligations of the Guarantor hereunder.

6. Setoff. At any time after all or any part of the Secured Obligations have
become due and payable (by acceleration or otherwise), the Agent may, to the
extent of the Guarantor Payment Amount, setoff and apply toward the payment of
all or any part of the Guarantor Payment Amount any moneys, credits or other
property belonging to the Guarantor, at any time held by or coming into the
possession of the Agent or its Affiliates.

7. Financial Information. The Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Borrower and any and
all endorsers and/or other guarantors of all or any part of the Secured
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Secured Obligations, or any part thereof, that diligent inquiry would
reveal, and the Guarantor hereby agrees that neither the Lender nor the Agent
shall have any duty to advise the Guarantor of information known to it regarding
such condition or any such circumstances. In the event either the Lender or the
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any such information to the Guarantor, neither the Lender nor the Agent
shall be under any obligation (i) to undertake any investigation not a part of
its regular business routine, (ii) to disclose any information which the Lender
or the Agent, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (iii) to make any other or future
disclosures of such information or any other information to the Guarantor.

8. No Marshalling; Reinstatement. The Guarantor consents and agrees that none of
the Lender, the Agent nor any party acting for or on behalf of the Lender or the
Agent shall be under any obligation to marshall any assets in favor of the
Guarantor or against or in payment of any or all of the Secured Obligations. The
Guarantor further agrees that, to the extent that the Borrower, the Guarantor or
any other guarantor of all or any part of the Secured Obligations makes a
payment or payments to the Agent, or the Agent receives any proceeds of
Collateral, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to the Borrower, the Guarantor, such other guarantor or
any other party, or their respective estates, trustees, receivers or any other
party, including, without limitation, the Guarantor, under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or repayment, the part of the Secured Obligations which has been paid,
reduced or satisfied by such amount shall be reinstated and continued in full
force and effect as of the time immediately preceding such initial payment,
reduction or satisfaction.

9. Subrogation. Until the Secured Obligations have been paid in full, the
Guarantor (i) shall have no right of subrogation with respect to such Secured
Obligations and (ii)

 

4



--------------------------------------------------------------------------------

waives any right to enforce any remedy which the Lender or the Agent now has or
may hereafter have against the Borrower, any endorser or any guarantor of all or
any part of the Secured Obligations or any other party, and the Guarantor waives
any benefit of, and any right to participate in, any security or collateral
given to the Agent to secure the payment or performance of all or any part of
the Secured Obligations or any other liability of the Borrower to the Lender or
the Agent.

10. Subordination. (i) The Guarantor agrees that any and all claims of the
Guarantor against the Borrower, any endorser or any other guarantor of all or
any part of the Secured Obligations, or against any of their respective
properties (collectively, the “Subordinated Indebtedness”), shall be subordinate
and subject in right of payment to the prior payment, in full and in cash (or as
otherwise agreed by the Agent), of all Secured Obligations of the Borrower (all
such Secured Obligations of the Borrower under the Loan Documents being the
“Senior Secured Obligations”). Notwithstanding any right of the Guarantor to
ask, demand, sue for, take or receive any payment in respect of the Subordinated
Indebtedness, all rights, liens and security interests of the Guarantor, whether
now or hereafter arising and howsoever existing, in any asset of the Borrower
(whether constituting part of the security or collateral given to the Agent to
secure payment of all or any part of the Senior Secured Obligations or
otherwise) shall be and hereby are subordinated to the rights of the Lender and
the Agent in such asset.

(ii) From and after the occurrence of any Event of Default:

(a) The Guarantor shall have no right to possession of any asset of the Borrower
or to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Senior Secured Obligations shall have been fully
paid and satisfied and all financing arrangements between the Borrower, the
Agent and the Lender have been terminated.

(b) If all or any part of the assets of the Borrower, or the proceeds thereof,
are subject to any distribution, division or application to the creditors of the
Borrower, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
the Borrower is dissolved or if substantially all of the assets of the Borrower
are sold, then, and in any such event, any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any of the Subordinated
Indebtedness shall be paid or delivered directly to the Agent for application to
the Senior Secured Obligations, due or to become due, until such Senior Secured
Obligations shall have been fully paid and satisfied.

(c) The Guarantor hereby irrevocably authorizes and empowers the Agent (as a
present grant, effective the date hereof and subject only to the condition that
an Event of Default exists) in respect of the Subordinated Indebtedness to
demand, sue for, collect and receive every payment or distribution thereon and
give acquittance therefor and to make and present for and on behalf of the
Guarantor such proofs of claim and take such other action, in the Agent’s own
name or in the name of the Guarantor or otherwise, as the Agent may deem
necessary or advisable for the enforcement of this Guaranty. The

 

5



--------------------------------------------------------------------------------

Agent may vote such proofs of claim in any such proceeding, receive and collect
any and all dividends or other payments or disbursements made thereon in
whatever form the same may be paid or issued and apply the same on account of
any unpaid Senior Secured Obligations.

(d) Should any payment, distribution, security or instrument or proceeds of any
of the foregoing be received by the Guarantor upon or with respect to the
Subordinated Indebtedness following the occurrence of an Event of Default and
prior to the satisfaction of all of the Senior Secured Obligations and the
termination of all financing arrangements between the Borrower and the Lender,
the Guarantor shall (to the extent of the unpaid Senior Secured Obligations)
receive and hold the same in trust, as trustee, for the benefit of the Agent and
shall forthwith deliver the same to the Agent, in precisely the form received
(except for the endorsement or assignment of the Guarantor where necessary), for
application to any of the Senior Secured Obligations, due or not due, and, until
so delivered, the same shall be held in trust by the Guarantor as the property
of the Agent. If the Guarantor fails to make any such endorsement or assignment
to the Agent, the Agent or any of its officers or employees are hereby
irrevocably authorized to make the same.

(iii) The Guarantor agrees that until the Senior Secured Obligations have been
paid in full (in cash or as otherwise agreed by the Agent) and satisfied (except
for contingent indemnification obligations) and all financing arrangements
between the Borrower and the Lender have been terminated, the Guarantor will not
assign or transfer to any other party any claim the Guarantor has or may have
against the Borrower, without the prior written consent of the Agent.

11. Enforcement; Amendments; Waivers. No delay on the part of the Lender or the
Agent in the exercise of any right or remedy arising under this Guaranty, the
Loan Agreement, any of the other Loan Documents or otherwise with respect to all
or any part of the Secured Obligations, the Collateral or any other guaranty of
or security for all or any part of the Secured Obligations shall operate as a
waiver thereof, and no single or partial exercise by the Lender or the Agent of
any such right or remedy shall preclude any further exercise thereof. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Lender or the Agent, except as expressly set forth in a writing
duly signed and delivered by the Lender or the Agent (as applicable). Failure by
the Lender or the Agent at any time or times hereafter to require strict
performance by the Borrower, the Guarantor, any other guarantor of all or any
part of the Secured Obligations or any other party of any of the provisions,
warranties, terms and conditions contained in any of the Loan Documents now or
at any time or times hereafter executed by such parties and delivered to the
Lender or the Agent shall not waive, affect or diminish any right of the Lender
or the Agent at any time or times hereafter to demand strict performance thereof
and such right shall not be deemed to have been waived by any act or knowledge
of the Lender, the Agent, or their respective agents, officers or employees,
unless such waiver is contained in an instrument in writing, directed and
delivered to the Borrower or the Guarantor, as applicable, specifying such
waiver, and is signed by the Lender or the Agent (as applicable). No waiver of
any Event of Default by the Lender or the Agent shall operate as a waiver of any
other Event of Default or the same Event of Default on a future occasion, and no
action by the Lender or the Agent permitted hereunder shall in any way affect or
impair the

 

6



--------------------------------------------------------------------------------

Lender’s or the Agent’s rights and remedies or the obligations of the Guarantor
under this Guaranty. Any determination by a court of competent jurisdiction of
the amount of any principal and/or interest owing by the Borrower to the Lender
or the Agent shall be conclusive and binding on the Guarantor irrespective of
whether the Guarantor was a party to the suit or action in which such
determination was made.

12. Effectiveness; Termination. This Guaranty shall become effective upon its
execution by the Guarantor and shall continue in full force and effect and may
not be terminated or otherwise revoked until the Final Payout Date. If,
notwithstanding the foregoing, the Guarantor shall have any right under
applicable law to terminate or revoke this Guaranty, the Guarantor agrees that
such termination or revocation shall not be effective until a written notice of
such revocation or termination, specifically referring hereto, signed by the
Guarantor, is actually received by the Agent. Such notice shall not affect the
right and power of the Lender or the Agent to enforce rights arising prior to
receipt thereof by the Agent. If the Lender grants, loans or takes other action
after the Guarantor terminates or revokes this Guaranty but before the Agent
receives such written notice, the rights of the Agent with respect thereto shall
be the same as if such termination or revocation had not occurred.

13. Successors and Assigns. This Guaranty shall be binding upon the Guarantor
and upon its successors and assigns and shall inure to the benefit of the Lender
and the Agent and their respective successors and assigns; all references herein
to the Borrower, to the Lender, to the Agent and to the Guarantor shall be
deemed to include their respective successors and assigns; provided, however,
that the Guarantor may not assign any of its rights or obligations hereunder
without the prior written consent of the Lender and the Agent. The successors of
the Guarantor and the Borrower shall include, without limitation, their
respective receivers, trustees, debtors-in-possession or successor trustees.

14. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

15. JURY WAIVER. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

16. CONSENT TO JURISDICTION; FORUM NON CONVENIENS; SERVICE OR PROCESS. EXCEPT AS
OTHERWISE SET FORTH IN SECTION 17 BELOW, EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY OR, TO THE EXTENT
SUCH COURT LACKS JURISDICTION, THE COURTS OF THE STATE OF NEW YORK, AND EACH
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY REGISTERED

 

7



--------------------------------------------------------------------------------

MAIL, AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE DAYS AFTER THE
SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE PREPAID. EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER, AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR AFFECT ANY PARTY’S RIGHT TO BRING ANY ACTION OR PROCEEDING IN THE COURTS
OF ANY OTHER JURISDICTION.

17. OTHER JURISDICTIONS; COUNTERCLAIMS. EACH OF THE LENDER AND THE AGENT SHALL
HAVE THE RIGHT TO PROCEED AGAINST THE GUARANTOR OR ITS REAL OR PERSONAL PROPERTY
IN A COURT IN ANY LOCATION TO ENABLE THE AGENT TO OBTAIN PERSONAL JURISDICTION
OVER THE GUARANTOR OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN
FAVOR OF THE AGENT. THE GUARANTOR SHALL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS
IN ANY PROCEEDING BROUGHT BY THE AGENT ARISING OUT OF OR RELATING TO THIS
GUARANTY.

18. Waiver of Bond. The Guarantor waives the posting of any bond otherwise
required of the Agent or the Lender in connection with any judicial process or
proceeding to enforce any judgment or other court order entered in favor of the
Agent or the Lender, or to enforce by specific performance, temporary
restraining order, or preliminary or permanent injunction, this Guaranty or any
other agreement or document among any of the Agent, the Lender or the Guarantor.

19. Advice of Counsel. The Guarantor represents and warrants to the Agent and
the Lender that it has discussed this Guaranty and, specifically, the provisions
of Sections 14 through 17 hereof, with its lawyers, provided that in no way
shall the Guarantor’s failure to comply with the terms of this Guaranty give
rise to any claim by any Person against the Guarantor’s lawyers.

20. Notices. All notices and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy) and mailed, transmitted or delivered, as to each party hereto,
at its address set forth as follows: (i) if to the Guarantor: Medallion Funding
Corp., 437 Madison Avenue, New York, New York 10022, Attention: President,
Telephone No.: 212-328-2100, Facsimile No.: 212-328-2121, or at such other
address as shall be designated by such party in a written notice to the other
parties hereto; (ii) if to the Agent: DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, New York, Branch, 609 5th Avenue, New York, New
York 10017-1021, Attention: Asset Securitization Group, Facsimile:
(212) 745-1651, Confirmation No.: (212) 745-1656, or at such other address as
shall be designated by such party in a written notice to the other parties
hereto; and (iii) if to the Lender: Autobahn Funding Company LLC, c/o DZ Bank AG
Deutsche Zentral-Genossenschaftsbank, New York, Branch, 609 5th Avenue, New
York, New York 10017-1021, Attention: Asset Securitization Group, Facsimile:
(212) 745-1651, Confirmation No.: (212) 745-1656, or at such other address as
shall be designated by such party in a written notice to the other

 

8



--------------------------------------------------------------------------------

parties hereto. All such notices and communications shall be effective, upon
receipt, or in the case of (a) notice by mail, five days after being deposited
in the United States mails, first-class postage prepaid, (b) notice by facsimile
copy, when verbal communication of receipt is obtained, (c) in the case of
personal delivery or overnight mail, when delivered or (d) in the case of the
Guarantor, upon delivery thereof if delivered by electronic submission.

21. Execution in Counterparts; Severability; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Guaranty by facsimile or
portable document format (PDF) shall be effective as delivery of a manually
executed counterpart of this Guaranty. In case any provision in or obligation
under this Guaranty shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than the Loan Documents executed as of the date hereof to which the Agent
is a party.

[Remainder of this page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantor as of
the day and year first set forth above.

 

MEDALLION FUNDING CORP., By  

/s/ Brian S. O’Leary

Name:   /s/ Brian S. O’Leary Title:   Chief Operating Officer

 

Acknowledged and agreed to as of the 12th day of December, 2008 AUTOBAHN FUNDING
COMPANY LLC By:  

/s/ Sandeep Srinath

Name:   Sandeep Srinath Title:   Vice President By:  

/s/ Jayan Krishnan

Name:   Jayan Krishnan Title:   Assistant Vice President

DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK

By:  

/s/ Sandeep Srinath

Name:   Sandeep Srinath Title:   Vice President By:  

/s/ Jayan Krishnan

Name:   Jayan Krishnan Title:   Assistant Vice President

 

10